DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: summary of the invention is verbatim as claim language.   Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  dependency of claim 15 is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelian et al USPN 8,468,104.
Regarding claims 1, 10 and 16
Chelian et al teaches 
receiving a plurality of program counter (PC) values from the data processing system, each of the plurality of PC values corresponding to an instruction being executed in a processing core of the data processing system (column 2, line 52, in another aspect, the processor is further configured to perform operations of: a. determining if the streaming peaked curve is increasing over time; i. if the streaming peaked curve is increasing over time, then; 1. incrementing a counter with the streaming peaked curve over time, then repeating the act of determining if the streaming peaked curve is increasing over time; ii. if the streaming peaked curve is NOT increasing over time, then the counter is not updated and a peak of the streaming peaked curve is identified, then continuing; b. updating a running average of the counter with previous values of the counter and a current value of the counter; c. determining if R has just peaked: i. if R has not just peaked, then continuing to determine if R has just peaked; ii. if R has just peaked, then continuing; d. updating a running average of all previously seen featural differences for future iterations; e. determining if all featural differences have been received i. if all featural differences have not been received, then receiving more streaming peaked curves; and ii. if all featural differences have been received, then generating the degree of match between the input and chosen category for all features);
constructing a histogram using the plurality of PC values (column 9, line 50, FIG. 6 is to be contrasted with FIG. 7, which depicts another example using the serial version of SET APART. FIG. 7 shows a scan-path 700 from top left to bottom right along each column that is performed against the letter `C` 702 and a previously learned prototype 704 for the letters `A` and `B.` As was the case above, features 1 (F.sub.1) through 5 (F.sub.5) (and actually up to 7) give no mismatch; thus, keeping the activation of compute node a at zero. Again, features 8 through 25, however, lead to some matches and mismatches which causes the activation of a to creep close to the vigilance limit by feature 20 (F.sub.20) and past it by feature 25 (F.sub.25). Also shown are graphs depicting R.sub.1 through R.sub.25, which, as noted above, are the streaming peaked curves representative of the difference between an input and a chosen category across features F.sub.1 to F.sub.25; R.sub.1 to R.sub.25 are computed in series in this example. FIG. 7 is to be contrasted with FIG. 6, in that the serial version of SET APART results in a single c and a, each of which represent a counter which keeps track of the magnitude of the difference between input and chosen category for the current feature and the sum of all counters for features presently seen, respectively, and of which are depicted below the corresponding graphs for R. From left to right, the graphs illustrate serial processing across all features); 
providing the histogram to a machine learning (ML) model (column 2, line 18, previous models using a spectral population code have not been applied to novelty (anomaly) detection and do not consider a serial architecture. Some aspects of the design are derived from adaptively timed learning approaches (i.e., Grossberg and Merrill 1992; Gorchetchnikov and Grossberg 2006), and the present invention for anomaly detection is based on a computational model that conforms to anatomical (structural/static) and physiological (functional/dynamic) constraints in the mammalian brain during the detection of anomalous events. A unique aspect of this design is that it offers a trade-off in spatial or temporal resources. This makes the present invention more applicable to a wider array of computational platforms with vastly different scales. The ability to address a wider array of computational platforms, in turn, makes the present invention more relevant to a larger set of application domains requiring large scale novelty detection)
using the ML model, detecting an anomaly in the data processing system and providing an indication of the anomaly (see fig 6 and summary of the invention and (column 4, line 13, the present invention relates to an anomaly detection system and, more particularly, to system that utilizes a neural circuit design based on population code to detect an anomaly).

Regarding claim 2
Chelian et al teaches
wherein the histogram corresponds to a time interval of program execution of the processing core (column 8, line 1, As mentioned above, the present invention also includes a serial mode, where each feature channel is serialized from others and the outputs are integrated in series. This serialization can be performed by a competitive filter with asymmetric weights or predetermined asymmetric delays to deliver only one channel at a time. As shown in FIG. 5, the serial process 500 operates on a single streaming peaked curve (R) 502. Once initiated 504, it is then determined 506 if the streaming peaked curve is increasing over time. As noted above, the determination is made by comparing the present value of R to its moving average. If R is increasing, the difference between the input and chosen category, in feature (i), has not been fully accounted for.

Regarding claim 3
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 1 therefore is rejected under same rationale.

Regarding claims 4 and 12
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 1 therefore is rejected under same rationale.

Regarding claims 5 and 17
Chelian et al teaches 
 the ML model comprises a support vector machine algorithm (column 5, line 64, the present invention describes SPECTRAL SEPARATION ART (SET APART), a bio-inspired model and apparatus for large scale anomaly detection. It can be used to recognize anomalous patterns within any algorithm or as part of a larger systems-level application. In the present invention, a novel circuit design enables a spectrum of computational nodes to respond to the featural differences between the current stimuli and the past prototypes.


Regarding claim 6
Chelian et al teaches
 hashing the plurality of PC values and providing the hashed PC values to the histogram (column 8, line 14, If the streaming peaked curve is 508 increasing over time, then a counter is incremented with the streaming peaked curve over time 510. The counter increments while R is increasing, thus keeping track of the magnitude of the difference between the input and chosen category in feature (i). The serial process is then repeated beginning with the act of determining 506 if the streaming peaked curve is increasing over time. Alternatively, if the streaming peaked curve is NOT 512 increasing over time, then the counter is not updated and a peak of the streaming peaked curve is identified. The peak of the streaming peaked curve, again, is identified by comparing the present value of R to its moving average. Thereafter, a current running average (a) of the counter is updated 514. The current running average (a) is updated to be (ib+c)/(i+1), the typical running average formula with (b) being the old running average and (c) being the new data point. The current running average (a) is the running average of the counter (c) for feature (i) and the value of (a) from previously seen (1, 2, . . . , i-1) features given by (b), where (b) contains the running average of (c) for all features from 1 to (i). (b) is used to update (a). The value of (a) is proportional to the difference between the input and chosen category for features from 1 to (i).

Regarding claim 8
Chelian et al teaches 
 receiving the plurality of PC values through a tracing mechanism of a processing core of the data processing system (column 9, line 30, As shown in FIG. 6, a scan-path 600 from top left to bottom right along each column is performed against the letter `C` 602 and a previously learned prototype 604 for the letters `A` and `B.` Features 1 (F.sub.1) through 5 (F.sub.5) (and actually up to 7) give no mismatch; thus, keeping the activation of compute node a at zero. Features 8 through 25, however, lead to some matches and mismatches which causes the activation of a to creep close to the vigilance limit by feature 20 (F.sub.20) and past it by feature 25 (F.sub.25). Also shown are graphs depicting R.sub.1 through R.sub.25, which are the streaming peaked curves representative of the difference between an input and a chosen category across features F.sub.1 to F.sub.25; R.sub.1 to R.sub.25 are computed in parallel. Additionally, graphs depicting c.sub.1 through c.sub.25 show counters which keep track of the magnitude of the difference between input and chosen category in features F.sub.1 to F.sub.25; c.sub.1 to C.sub.25 are computed in parallel. Finally, graph a depicts the sum of all counters (c.sub.i's); it keeps track of the difference between input and chosen category across all features).

Regarding claim 9
Chelian et al teaches
the tracing mechanism further comprises applying a trace decoder to an encoded trace stream to retrieve a PC value (column 3, line 12, in yet another aspect, the processor is further configured to perform operations of: a. receiving, in the processor, at least a second streaming peaked curve (R) such that the processor is collectively receiving a plurality of streaming peaked curves (R), each representative of a difference between an input and a chosen category for a given feature; b. determining if all features have been accounted for; i. if all features have been accounted for, then generating a degree of match between the input and chosen category for all features and ending; and ii. if all features have not been accounted for, then continuing; c. determining, for each streaming peaked curve, if the streaming peaked curve is increasing over time; i. if the streaming peaked curve is increasing over time, then; 1. incrementing a counter with the streaming peaked curve over time; 2. determining and storing a sum of the counters across all features, then repeating the act of determining if all features have been accounted for; and ii. if the streaming peaked curve is NOT increasing over time for the given feature, then stopping the counter and determining if the streaming peaked curve is NOT increasing over time for all streaming peaked curves, then the counters are not updated, then repeating the act of determining if all features have been accounted for).

Regarding claim 11
Rejection of claims 1 and 11 are incorporated and further claim recite similar limitation as claim 1 therefore is rejected under same rationale.

Regarding claim 12
Chelian et al teaches
providing the plurality of histograms to the ML model further comprises providing the plurality of histograms to the ML model during inference operation of the ML model (column 5, line 48, Novelty detection (or anomaly detection) is the process by which input patterns are judged to deviate from the norm(s) in a dataset. Biologically, anomaly detection is partly served by the hippocampus. In the present invention, a computational model of anomaly detection in the hippocampus is detailed based on a population code. The population code enables a spectrum of simple compute nodes to respond to featural differences between current stimuli and past prototype representations. Described below are two variations to the model that offer a trade-off between available spatial and temporal resources. This trade-off allows the present invention to be more applicable to a wider array of computational platforms with vastly different scales. The ability to address a wider array of computational platforms, in turn, makes the present invention more relevant to a larger set of application domains requiring large scale anomaly detection).

Regarding claim 13
Rejection of claims 1 and 11 are incorporated and further claim recite similar limitation as claim 6 therefore is rejected under same rationale.

Regarding claim 15
Rejection of claims 1 and 11 are incorporated and further claim recite similar limitation as claim 8 therefore is rejected under same rationale.




Regarding claim 18
Rejection of claims 1, 11 and 16 are incorporated and further claim recite similar limitation as claim 2 therefore is rejected under same rationale.

Regarding claim 19
Rejection of claims 1, 11 and 18 are incorporated and further claim recite similar limitation as claim 8 therefore is rejected under same rationale.

Regarding claim 20
Rejection of claims 1, 11 and 18 are incorporated and further claim recite similar limitation as claim 9 therefore is rejected under same rationale.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Interview
On May 25, 2022 Examiner Khatri conducted a telephone interview with applicants’ representative, Daniel Hill and discussed the key features of the invention and further discussed incorrect dependency of claim 15.  Representative agreed that dependency is incorrect and claim 15 depends on claim 10 and will be corrected. Examiner wish to express his appreciation to the applicant’s representative for his time and meaningful discussion during the interview.

Relevant Prior Art
US 11204847 B2 Nie et al teaches Machine Learning Model Monitoring
US 7627543 B2 Lock et al teaches Automated Anomaly Detection
US 7624274 B1 Alspector et al teaches Decreasing The Fragility Of Duplicate Document Detecting Algorithms

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191